Title: From George Washington to Robert R. Livingston, 16 February 1795
From: Washington, George
To: Livingston, Robert R.


        
          Dear Sir,
          Philadelphia 16th Feby 1795.
        
        I have duly received your favor of the 4th instant, accompanying the transactions of the society for promoting Agriculture, Arts & Manufactures; and am very much obliged by your goodness in sending them to me.
        Works of this sort are of the most interesting importance to every country; and it is much to be regretted that similar societies, are not more general in our own—or not more attended to in those States where they are established.
        I shall, the moment I have a little more leisure than the

winding up of the present session of Congress will afford me, read your experiments on lucern with attention, and I am persuaded I shall do it also with pleasure & edification, as I have long been favorable impressed with the value of that grass; especially if it can be, in this country (as in some others) cultivated in broad cast to advantage—thereby saving the expence of labour when it is raised in drills.
        I take the liberty of sending for your perusal, a pamphlet on the cultivation of Potatoes from the Shoots. It was sent to me by the author, and must speak for itself, as I have had no experience myself of the mode there recommended. I mean however to make trial of it the ensuing season, for which reason, after you have read the work, I pray you to return it to me; unless you, or the Society in which you preside, shall think it worthy of republication—in wch case it may be retained for that purpose. With great esteem & regard I am—Dr Sir Your Most Obedt and very Hble Servt
        
          Go: Washington
        
      